UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012 Commission File Number 000-49654 CirTran Corporation (Exact name of registrant as specified in its charter) Nevada 68-0121636 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4125 South 6000 West West Valley City, Utah (Address of principal executive offices) (Zip Code) (801) 963-5112 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, Par Value $0.001 (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act.Yes
